Citation Nr: 1226012	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to December 30, 2005, for the assignment of a higher rate of compensation based on the addition of the appellant as the Veteran's dependent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to March 1954, and died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 denial by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  


FINDINGS OF FACT

1.  The Veteran's original March 1953 claim for benefits did not indicate that he was married. 

2.  The notice letter accompanying the January 2003 rating decision stated that the Veteran was being paid as a single veteran with no dependents, and attached VA Form 21-8764, which indicated that additional benefits were available if he had dependents. 

3.  The Veteran's initial request to appoint the appellant as his fiduciary was received by VA on August 31, 2005.   

4.  A VA Form 21-686c, Declaration of Status of Dependents, and supporting documentation to include the certificate of marriage for the Veteran and the appellant, was received by VA on December 30, 2005.

5.  The evidence does not establish that the Veteran was incompetent for VA purposes, or otherwise mentally impaired, to the extent that he could not notify VA of his marital status prior to the request for appointment of a fiduciary in his August 31, 2005 letter.


CONCLUSION OF LAW

The criteria for granting an effective date of August 31, 2005, but no earlier, for the assignment of a higher rate of compensation based on the addition of the Veteran's spouse as a dependent have been met.  38 U.S.C.A. §§ 1115, 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

The appellant asserts that an increased rate of benefits should be paid for her as the late Veteran's spouse effective July 18, 1980, the date they were married.

A veteran rated at 30 percent or more shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.  The effective date of additional compensation for dependents is the latest of the following dates: 

(1) date of claim.  This term means the following, listed in their order of applicability: 
(i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise, 
(ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; 
      (2) date dependency arises; or 
(3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  

38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

Generally, a specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  This includes a claim for an increased rate of compensation based on the addition of a dependent.   A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

The date dependency arose is the date of the marriage between the Veteran and the appellant, July 18, 1980, as reflected by the marriage certificate copy associated with the claims file.  The effective date of the qualifying disability is March 13, 1953, the date from which a September 1953 rating decision assigned a 30 percent rating for scars of the face, a 20 percent rating for scars of the right hand and wrist, a 10 percent rating for limited motion of the right thumb, and a noncompensable rating for limited motion of the right wrist; those ratings continued to be in effect until the Veteran's March 2006 death. 

Therefore, the latest of these three dates will logically be the date of claim.  The appellant has not asserted, and the record does not reflect, that the Veteran notified VA of their July 1980 marriage within one year of the event.  Thus, the date of claim will be the date VA received notice of the dependent's existence. 

After review of the evidence of record, the Board finds that the date VA received notice of the dependent's existence is August 31, 2005.  This is the date VA received the Veteran's statement noting, in pertinent part, that he wished to have his spouse - the appellant - appointed as his fiduciary due to his recent diagnosis of dementia.  Although the currently assigned effective date, December 30, 2005, is the date the formal VA Form 21-686c, Declaration of Status of Dependents, was received by VA, the Veteran clearly notified VA of the appellant's status as his wife in the August 2005 statement.

Notwithstanding the assignment of an earlier effective date of August 31, 2005, which is earlier than that assigned by the RO, the Board must address the appellant's assertion that the record contains evidence of the Veteran's marriage to the appellant dated prior to August 2005 identifying the Veteran as having a spouse.  Specifically, in her October 2008 substantive appeal, the appellant pointed out VA treatment records dated from December 2002 to September 2005 which reference the Veteran as married.  Thus, she argues, VA should have inferred a claim for an increased rate of benefits from those records.  

The record reflects that the Veteran claimed entitlement to an increased rating for certain service-connected disabilities and entitlement to service connection for posttraumatic stress disorder in September 2002.  These were the first claims received by VA subsequent to the date of the marriage between the Veteran and the appellant.  Nowhere in these statements does the Veteran reference that he was then married.  To the extent that the appellant argues that the records considered in the January 2003 rating decision, a September 2002 Vet Center intake form received by VA in November 2002, and a December 2002 VA outpatient psychiatric evaluation, reflect references to the Veteran having a spouse, it is reiterated that entitlement to an increased rate of compensation based on dependents is a benefit for which a claim - formal or informal - must be made.  References in VA treatment records to the Veteran having a spouse, no matter how liberally construed, are not sufficient to constitute a claim.  Moreover, the January 2003 notice letter accompanying the January 2003 rating decision specifically stated that the Veteran was being paid as a single veteran with no dependents, and attached VA Form 21-8764, informing the Veteran that he was entitled to additional compensation if he had dependents.

Further, the appellant asserted in her October 2008 substantive appeal that the Veteran was unable to follow through on his own accord in claiming her as his legal dependent spouse until August 2005, due to his dementia.  The Board cannot agree.  The Veteran's August 2005 statement noted that his dementia diagnosis had been recent.  Further, the medical evidence dated prior to August 2005 does not establish that the Veteran was mentally incapable of notifying VA of his marriage to the appellant.  The September 2002 Vet Center  intake interview form reflects that the Veteran had disorganized thinking, but that he had normal memory function and was fully oriented.  Similarly, the December 2002 VA psychiatric evaluation noted that the Veteran had some difficulty with long-term memory but was fully oriented, had good concentration, and was capable of handling his own finances.  

To the extent that the appellant and her representative have repeatedly argued that the Veteran was in receipt of a 50 percent combined rating effective March 13, 1953, again, this is only one of the three dates considered in assigning the effective date for the grant of additional benefits for the addition of a spouse to a compensation award.  The 50 percent combined rating was also for burn scars of the face, right hand, and right wrist, with accompanying limited motion of those joints, and to the extent argued, the evidence does not establish that the Veteran's service-connected skin and musculoskeletal disabilities precluded him from notifying VA of his July 1980 marriage.

Finally, the Veteran had been notified in the September 1953 rating decision's notice letter, prior to his first marriage to his ex-wife or to his second marriage to the appellant, that additional benefits could be paid on account of dependents he had or might acquire in the future.  Thus, he was on notice that he would be eligible for additional benefits.  He was receiving VA benefits on a monthly basis beginning in 1953 through the time of his death.  He could have notified VA of his marriage at that time, in July 1980, or at any time thereafter, but he only provided informal notification in the August 2005 letter.  As discussed above, through at least December 2002 it was determined that he was competent for VA purposes; thus, the record does not establish that his delay in notifying VA of his marital status was due to mental impairment.

The date of claim is August 31, 2005, the date dependency began was July 18, 1980, and the effective date of the qualifying disability was March 13, 1953.  As the proper effective date of adding the appellant to the Veteran's award is the latest of these dates, the Board finds that the proper effective date is August 31, 2005, the date of claim.  For the reasons stated above, an effective date prior to that time must be denied as a matter of law, and the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date of August 31, 2005, but no earlier, for the assignment of a higher rate of compensation based on the addition of the appellant as the Veteran's dependent is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


